 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MATTHEW DRAKE,                                    No. 2:19-cv-01214-TLN-CKD
12                       Petitioner,
13           v.                                         ORDER
14    SCOTT A. FRAUENHEIM,
15                       Respondent.
16

17          Petitioner Matthew Drake (“Petitioner”), a state prisoner proceeding pro se, has filed an

18   Application for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. The matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 25, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 20.) Neither

23   party has filed objections to the findings and recommendations.

24          The Court has reviewed the file under the applicable legal standards and finds the findings

25   and recommendations to be supported by the record and by the magistrate judge’s analysis.

26          Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has

27   considered whether to issue a certificate of appealability. Before Petitioner can appeal this

28   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
                                                       1
 1   Where the petition is denied on the merits, a certificate of appealability may issue under 28
 2   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a
 3   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of
 4   appealability indicating which issues satisfy the required showing or must state the reasons why
 5   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on
 6   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that
 7   jurists of reason would find it debatable whether the district court was correct in its procedural
 8   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid
 9   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.
10   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484–85 (2000)). For the reasons set forth in the
11   Findings and Recommendations (ECF No. 20), the Court finds that issuance of a certificate of
12   appealability is not warranted in this case.
13           Accordingly, IT IS HEREBY ORDERED that:
14           1. The Findings and Recommendations filed March 25, 2021 (ECF No. 20), are
15   ADOPTED IN FULL;
16           2. The Petition for a Writ of Habeas Corpus is DENIED;
17           3. The Clerk of Court is directed to close this action; and
18           4. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §
19   2253.
20           IT IS SO ORDERED.
21   DATED: May 3, 2021
22

23                                                             Troy L. Nunley
                                                               United States District Judge
24

25

26

27

28
                                                         2
